 


 HR 5722 ENR: John F. Kennedy Centennial Commission Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5722 
 
AN ACT 
To establish the John F. Kennedy Centennial Commission. 
 
 
1.Short titleThis Act may be cited as the John F. Kennedy Centennial Commission Act. 2.EstablishmentThere is established a commission to be known as the John F. Kennedy Centennial Commission (in this Act referred to as the Commission). 
3.Duties of commissionThe Commission shall— (1)plan, develop, and carry out such activities as the Commission considers fitting and proper to honor John F. Kennedy on the occasion of the 100th anniversary of his birth; 
(2)provide advice and assistance to Federal, State, and local governmental agencies, as well as civic groups to carry out activities to honor John F. Kennedy on the occasion of the 100th anniversary of his birth; (3)develop activities that may be carried out by the Federal Government that are fitting and proper to honor John F. Kennedy on the occasion of the 100th anniversary of his birth; and 
(4)submit to the President and Congress reports pursuant to section 7. 4.Membership (a)Number and AppointmentThe Commission shall be composed of 11 members as follows: 
(1)The Secretary of the Interior. (2)Four members appointed by the President after considering the recommendations of the Board of Trustees of the John F. Kennedy Library Foundation. 
(3)Two Members of the House of Representatives appointed by the Speaker of the House of Representatives. (4)One Member of the House of Representatives appointed by the minority leader of the House of Representatives. 
(5)Two Members of the Senate appointed by the majority leader of the Senate. (6)One Member of the Senate appointed by the minority leader of the Senate. 
(b)Ex officio memberThe Archivist of the United States shall serve in an ex officio capacity on the Commission to provide advice and information to the Commission. (c)TermsEach member shall be appointed for the life of the Commission. 
(d)Deadline for AppointmentAll members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act. (e)VacanciesA vacancy on the Commission shall— 
(1)not affect the powers of the Commission; and (2)be filled in the manner in which the original appointment was made. 
(f)Rates of PayMembers shall not receive compensation for the performance of their duties on behalf of the Commission. (g)Travel ExpensesEach member of the Commission shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Commission while away from home or his or her regular place of business, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(h)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but two or more members may hold hearings. (i)ChairpersonThe chairperson of the Commission shall be elected by a majority vote of the members of the Commission. 
5.Director And Staff Of Commission 
(a)Director and staffThe Commission shall appoint an executive director and such other additional employees as are necessary to enable the Commission to perform its duties. (b)Applicability of Certain Civil Service LawsThe executive director and employees of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the rate of pay for the executive director and other employees may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(c)Detail of Federal EmployeesUpon request of the Commission, the Secretary of the Interior or the Archivist of the United States may detail, on a reimbursable basis, any of the employees of that department or agency to the Commission to assist it in carrying out its duties under this Act. (d)Experts and ConsultantsThe Commission may procure such temporary and intermittent services as are necessary to enable the Commission to perform its duties. 
(e)Volunteer and Uncompensated ServicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary. 6.Powers Of Commission (a)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(b)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. (c)Obtaining Official DataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(d)Gifts, Bequests, DevisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of aiding or facilitating its work. (e)Available SpaceUpon the request of the Commission, the Administrator of General Services shall make available nationwide to the Commission, at a normal rental rate for Federal agencies, such assistance and facilities as may be necessary for the Commission to carry out its duties under this Act. 
(f)Contract AuthorityThe Commission may enter into contracts with and compensate government and private agencies or persons to enable the Commission to discharge its duties under this Act. 7.Reports (a)Annual ReportsThe Commission shall submit to the President and the Congress annual reports on the revenue and expenditures of the Commission, including a list of each gift, bequest, or devise to the Commission with a value of more than $250, together with the identity of the donor of each gift, bequest, or devise. 
(b)Interim ReportsThe Commission may submit to the President and Congress interim reports as the Commission considers appropriate. (c)Final ReportNot later than August 31, 2017, the Commission shall submit a final report to the President and the Congress containing— 
(1)a summary of the activities of the Commission; (2)a final accounting of funds received and expended by the Commission; and 
(3)the findings, conclusions, and final recommendations of the Commission. 8.TerminationThe Commission may terminate on such date as the Commission may determine after it submits its final report pursuant to section 7(c), but not later than September 30, 2017. 
9.Annual auditThe Inspector General of the Department of the Interior may perform an audit of the Commission, shall make the results of any audit performed available to the public, and shall transmit such results to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 10.Prohibition on obligation of Federal fundsNo Federal funds may be obligated to carry out this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
